DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted May 4, 2021, has been reviewed by the examiner and entered of record in the file.  As such, claims 21-35 are newly added.  Claims 1, 5-8 and 21-35 are present in the application.

Status of the Claims
2.	Applicant previously elected Group I, claims 1 and 5-8, and the species elections of (1) the CDK2 inhibitor compound kenpaullone:

    PNG
    media_image1.png
    128
    155
    media_image1.png
    Greyscale
 and (2) hearing impairment induced by cisplatin.
3.	Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Methods of treating a hearing impairment comprising administering to a subject in need thereof a CDK2 inhibiting compound other than kenpaullone, and wherein the hearing impairment is drug-induced by a drug other than a chemotherapeutic agent, and wherein the chemotherapeutic agent is other than cisplatin are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Previous Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1 and 5-7 were previously rejected under 35 U.S.C. 103 as being unpatentable over Edge et al, (U.S. 2011/0305674 A1) in view of Zaharevitz et al, Cancer Research 1999.
	Newly presented claims 21-35 are added to the rejection.
	Claim 1 is directed to a method of preventing a hearing impairment comprising administering a CDK2 inhibitor, more specifically kenpaullone:
 
    PNG
    media_image1.png
    128
    155
    media_image1.png
    Greyscale
 (claims 30 and 31) to a subject in need thereof, wherein the hearing impairment is drug-induced by a chemotherapeutic agent (claims 6 and 32), more specifically wherein the drug is platinum-based (claim 28), even more specifically cisplatin (claims 7, 29 and 33), and wherein the CDK2 inhibitor is administered in an amount of from about 0.001 M to about 1.0 x 104 M (claim 34) at least once every three weeks (claims 5 and 35). Claim 21 limits wherein the hearing impairment is associated with hair cell damage. Claim 22 limits the type of hearing impairment, more specifically ototoxicity (claim 23). Claims 24 and 25 limit to local administration, more specifically by injection (claim 26). Claim 27 limits to systemic administration.
	Edge et al discuss that a loss of hair cells can result in hearing loss and hearing impairment:

and wherein treating the hair cell loss/ hair cell damage treats the hearing loss associated therewith:
“compounds and methods described herein can be used to generate hair cell growth in the ear and/or to increase the number of hair cells in the ear (e.g., in the inner, middle, and/or outer ear). For example, the number of hair cells in the ear can be increased about 2-, 3-, 4-, 6-, 8-, or 10-fold, or more, as compared to the number of hair cells before treatment. This new hair cell growth can effectively restore or establish at least a partial improvement in the subject's ability to hear. For example, administration of an agent can improve hearing loss by about 5, 10, 15, 20, 40, 60, 80, 100% or more,” (see paragraph [0134]).

Edge et al teach the “…steps of selecting a subject at risk of hair cell loss” in paragraph [0123] (i.e. a subject at risk of hair cell loss/ hearing loss has not been diagnosed yet), and teach wherein:
“the compounds provided herein can be used prophylactically, such as to prevent hearing loss, deafness, or other auditory disorders associated with loss of inner ear function,” [emphasis added] (paragraph [0129], lines 1-4).  
Edge et al disclose the administration of a pharmaceutical composition comprising kenpaullone (paragraph [0039], second column, line 8, and paragraph [0107], lines 7-8).  Edge et al teach that the hearing impairment can be a drug-induced hearing impairment:
chemotherapeutic agent cisplatin, for example, is known to cause hearing loss,”  [emphasis added] (paragraph 129, column 2, lines 13-17), 
or ototoxicity:
“[i]n some embodiments, a subject can experience chemical-induced ototoxicity, wherein ototoxins include therapeutic drugs including antineoplastic agents, salicylates, quinines, and aminoglycoside antibiotics,” [emphasis added] (see paragraph [0126]).
	
Edge et al teach local or systemic administration:
“[i]n some aspects, any composition disclosed herein can be administered systemically, for example, using a systemic route of administration is selected from the group consisting of parenteral administration, intravenous injection, intramuscular injection, intraperitoneal injection, oral administration, lozenges, compressed tablets, pills, tablets, capsules, drops, ear drops, syrups, suspensions, emulsions, rectal administration, a rectal suppository, an enema, a vaginal suppository, a urethral suppository, transdermal administration, inhalation, nasal sprays, and administration using a catheter or pump. 
In some aspects, any composition disclosed herein can be administered locally to the inner ear. For example, using injection into the luminae of the cochlea, into the auditory nerve trunk in the internal auditory meatus, and/or into the 
In some aspects, any composition disclosed herein can be administered by a route of administration selected from the group consisting of an intratympanic injection, an injection into the outer, middle, or inner ear, an injection through the round window of the ear, and an injection through the cochlear capsule,” (see paragraphs [0036]-[0038]).
	As such, Edge et al teach the administration of a glycogen synthase kinase inhibitor for preventing hearing loss in a subject at risk of developing hearing loss, specifically naming kenpaullone, but do not teach wherein kenpaullone is a CDK2 inhibitor.
	Yet, the fact that Edge et al categorize kenpaullone as a glycogen synthase kinase inhibitor is easily resolved by Zaharevitz et al, who teach that kenpaullone is also a potent CDK2 inhibitor (please see the abstract).  Zaharevitz et al demonstrate the potent and preferential inhibition of CDK2 by kenpaullone in Table 1 on page 2568, please also see the last paragraph on page 2568.  
Accordingly it would be obvious for one of ordinary skill in the art to pick and choose from the compounds named by Edge et al, and select the known compound kenpaullone as specifically named in paragraphs [0039] and [0107], to administer to a subject in need thereof (i.e. at risk of hearing loss due to being treated with a drug known to induce hearing loss such as the chemotherapeutic agent cisplatin), and the results would be predictable, i.e. the successful prevention of drug-induced hearing loss or ototoxicity. The teachings of Edge encompass prevention of hearing loss/ hearing 
Regarding the dosage amount and frequency of the CDK2 inhibitor, Edge et al discuss dosage in paragraphs [0210]-[0211]:
“Exemplary dosage amounts of a differentiation agent are at least from about 0.01 to 3000 mg per day, e.g., at least about 0.00001, 0.0001, 0.001, 0.01, 0.1, 1, 2, 5, 10, 25, 50, 100, 200, 500, 1000, 2000, or 3000 mg per kg per day, or more.”

Thus, the optimization of result effect parameters (e.g. dosage and frequency of administration) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Therefore a prima facie case of obviousness is established.

Applicant’s Traversal
7.	Applicant traverses the obviousness rejection, arguing that Zaharevitz does not disclose that CDK2 inhibitors are in relevant to hearing impairments and fails to provide 
	Applicant argues that one of ordinary skill would not have had a reasonable expectation of success in selecting kenpaullone, a CDK2 inhibitor that is also a GSK33 inhibitor, based upon the cited references. 
	Applicant alleges new and unexpectedly superior results relative to the prior art wherein the instant specification provides data demonstrating that prophylactic administration of a CDK2 inhibitor protects against both cisplatin-induced hair cell loss and noise-induced hearing loss, and further does not interfere with cisplatin anti-tumor activity, (e.g. Examples 3-7 of the as-filed specification wherein administration of compound nos. 2, 3, 5-7, and 13 "protected 31-76% of the OHCs against cisplatin" in mouse cochlear explants in the Specification at paragraph [00570] and Table 3. Compound nos. 1, 4, 9, and 12 show "excellent protection" with "100% OHC survival."  Compound 4 was also remarkably effective at protecting against hearing impairment in vivo in both zebrafish and mice models (see Specification at Examples 4-6, Figures 4-6, and Table 4)).
Response to Arguments
8.	Applicant's arguments have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zaharevitz et al demonstrate the potent and preferential inhibition of CDK2 by kenpaullone, while Edge et al teach and enable the prevention of hearing loss/ hearing impairment due to a loss of hair cells/ hair cell damage, such that one skilled in the art would have a reasonable expectation of success in the administration of the known compound kenpaullone in treating said hearing loss/hearing impairment.
	Regarding the unexpected superiority of the claimed invention, it is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art (the teachings of Edge et al in view of Zaharevitz et al) and provided factual evidence which establishes unexpected results of the claimed invention, i.e. wherein Compound 4 (kenpaullone) is surprisingly effective at protecting against in vivo in both zebrafish and mice models (Specification at Examples 4-6, Figures 4-6, and Table 4).  However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, since the scope of claims 1, 5-7, 21-35 are not limited to a method for preventing a drug-induced hearing loss and/or hearing impairment in a subject, wherein the drug is the chemotherapeutic agent cisplatin, comprising administering Compound 4 (kenapaullone) to a subject in need thereof at the dosage demonstrated in Figures 4-6. i.e. 30 M, 50 M and/or 250 M. 
	As such, the prima facie case of obviousness is maintained.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611